AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

AHCA CONTRACT NO. FA523

AMENDMENT NO. 7

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC., hereinafter referred to as the “Vendor”, is hereby amended as follows:

1. Standard Contract, Section ILA, Contract Amount, the first sentence is hereby
amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $669,819,083.00, (an increase of $895,473.00), subject to
the availability of funds.



  2.   Upon execution of this amendment, Attachment I, section 90.0, Payment and
Authorized Enrollment Levels, Table 2 is hereby suspended until further notice
by the Agency.  



  3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 3 is hereby amended to now read as follows:  

Table 3 Area

Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case Management

Table 3.
Areas 5, 6, 7, 8, 9, 10, and 11 Age-banded Capitation Rates, Including Community
Mental Health and Mental Health Targeted Case Management

Area 05 General Rates plus Mental Health Plan — 015005304(PASCO)
015005305(PINELLAS)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
T1%NF/FC/80BRA
    345.77       79.28       51.94       57.32       114.37       139.01      
210.44       291.84       291.84  
S81/No Medicare
    3265.63       429.24       240.86       235.59       235.59       628.37    
  628.37       594.95       594.95  
SSI/Part B
    266.87       266.87       266.87       266.87       266.87       266.87    
  266.87       266.87       266.87  
SSI/Part A & B
    318.72       318.72       318.72       318.72       318.72       318.72    
  318.72       318.72       225.77  

Area 06 General Rates plus Mental Health Plan — 015005300(HILLSBOROUGH)
015005307(POLK) 015005318(MANATEE)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82       243.82       647.81    
  647.81       587.26       587.26  
SSI/Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A a B
    288.09       288.09       288.09       288.09       288.09       288.09    
  288.09       288.09       202.64  

Area 07 General Rates plus Mental Health Plan — 015005308(ORANGE)
015005313(SEMINOLE) 015005314(OSCEOLA)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part 8
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
S8I/Part A 6 B
    293.59       293.59       293.59       293.59       293.59       293.59    
  '293.59       293.59       208.25  

Area 08 General Rates plus Mental Health Plan — 015005302(LEE)
015005306(SARASOTA)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    296.69       67.77       46.25       49.88       98.88       119.48      
180.88       251.72       251.72  
S81/No Medicare
    3079.31       393.43       223.95       221.50       221.50       594.93    
  594.93       563.76       563.76  
SSI/Part B
    243.57       243.57       243.57       243.57       243.57       243.57    
  243.57       243.57       243.57  
SSI/Part A 6 B
    292.10       292.10       292.10       292.10       292.10       292.10    
  292.10       292.10       206.49  

Area 09 General Rates plus Mental Health Plan — 015005310(PALM BEACH)

                                                                              <1
year   1-5   6-13           14-20 Male 14-20 Female 21-54 Male   21-54Female  
55-64   65+ TANF/FC/SOBRA   316.80   71.49   49.26   52.54   104.85   126.25  
191.61   270.11   270.11 8Si/No Medicare   3344.06   424.50   246.02   236.61  
236.61   650.12   650.12   614.45   614.45 S8I/Part B   267,44   267.44   261.44
  267.44   267.44   267.44   267.44   267.44   267.44
S8I/Part A 6 B
    331.80       331.80       331.80       331.80       331.80       331.80    
  331.80       331.80       235.67  

AHCA Contract No. FA523, Amendment No. 7, Page 1 of 2

AHCA Form 2100-0002 (Rev. NOV03)

                                                                               
  AMERIGROUP FLORIDA, INC.                                   Medicaid HMO
Contract                 Area 10                           General Rates plus
Mental Health   Plan -   015005311(BROWARD)                 <1 year   1-5   6-13
  14-20 Male           14-20 Female   21-54 Male   21-54 Female   55-64   65+
TANF/FC/SOBRA   328.75   75.74   60.81   58.42   112.75   132.87   201.05  
283.53   283.53     SSI/No Medicare   4151.83   510.62   323.61   304.08  
304.08   801.75   801.75   764.03   764.03     SSI/Part B   290.18   290.18  
290.18   290.18   290.18   290.18   290.18   290.18   290.18     SSI/Part A 6 B
  354.95   354.95   354.95   354.95   354.95   354.95   354.95   354.95   249.35
    Area 11                   General Rates plus Mental Health   Plan -  
015005312(DADE)                     <1 year   1-5   6-13   14-20 Male          
14-20 Female   21-54 Male   21-54 Female   55-64   65+ TANF/FC/SOBRA   409.17  
92.76   69.70   69.26   136.84   161.91   246.27   343.39   343.39        
SSI/N0 Medicare   4551.56   561.51   358.04   331.22   331.22   876.41   876.41
  832.73   832.73         SSI/Part B   451.58   451.58   451.58   451.58  
451.58   451.58   451.58   451.58   451.58        
SSI/Part A 6 B
    420.30       420.30       420.30       420.30       420.30       420.30    
  420.30       420.30       295.40          



  4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:  

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $669,819,083.00, (an increase of $895,473.00),
expressed on page seven of this contract.



  5.   This amendment shall begin on June 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.  

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 2 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.



      AMERIGROUP FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION  

         
SIGNED
BY: /s/ Don Gilmore
  SIGNED
BY: /s/ Alan Levine  


 
             

 
       
NAME:Don Gilmore
  NAME: Alan Levine  

 
             

 
       
TITLE: CEO
  TITLE: Secretary  

 
             

 
       
DATE: 5/20/05
  DATE:   5/25/05
 
       



      AHCA Contract No. FA523, Amendment No. 7, Page 2 of 2

AHCA Form 2100-0002 (Rev. NOV03)

